Citation Nr: 0722057	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  07-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial-disability rating for 
post-traumatic stress disorder, rated as 50 percent disabling 
prior to April 17, 2006, and 70 percent disabling on and 
after that date.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.

3.  Entitlement to service connection for squamous cell 
carcinoma of the head and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976 and from August 1978 to December 1978.  
Additional periods of active duty are indicated, but could 
not be confirmed.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2006 and July 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Jurisdiction over the claims folders was 
subsequently transferred to the RO in St. Petersburg.

The veteran presented testimony at a VA Central Office 
hearing, chaired by the undersigned Veterans Law Judge in 
June 2007.  A motion to advance this case on the docket was 
granted on the record at that time.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  A 
transcript of the hearing is associated with the claims file.  
The veteran submitted additional medical evidence at the 
hearing and waived his right to have that evidence initially 
considered by the agency of original jurisdiction.

The issue of entitlement to service connection for squamous 
cell carcinoma of the head and neck is addressed in the 
remand that follows the order section of this decision.




FINDING OF FACT

Throughout the initial evaluation period, the veteran's post-
traumatic stress disorder has been productive of occupational 
and social impairment that more nearly approximates total 
than deficiencies in most areas.

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
post-traumatic stress disorder are met throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The issue of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities is moot.  Vettese v. Brown, 7 Vet App. 31 
(1994); Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected post-traumatic stress disorder (PTSD).  He 
is also seeking a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

As the veteran's PTSD claim is being granted in full, and as 
the claim of entitlement to TDIU is being dismissed as moot, 
the Board will not include a discussion of the RO's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) at this time, as any failure of VA to properly 
implement the VCAA has necessarily been nonprejudicial with 
respect to these claims.  The Board will address VCAA 
compliance with respect to the remanded issues at such time 
as a decision is rendered.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.



Analysis

The veteran contends that the symptomatology associated with 
his PTSD results in total occupational and social impairment.  

Under Diagnostic Code 9411, a 70 percent rating is warranted 
for PTSD if it is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In a February 2007 VA psychological assessment, a VA 
psychologist diagnosed severe PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 35.  GAF scores are 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  The Board believes that such a score, 
being indicative of an inability to work, is consistent with 
total occupational impairment.

Most significant, the February 2007 examiner stated the 
opinion that the veteran, "can no longer maintain gainful 
employment, nor can he sustain effective social 
relationships."  He further stated that the veteran's 
prognosis for improvement remains poor, and the disability 
should be considered to be permanent.  Thus, it is the 
finding of the February 2007 examiner that the veteran's PTSD 
results not only in total occupational impairment, but total 
social impairment as well.

In a November 2006 VA psychiatric evaluation, a VA 
psychiatrist provided the opinion that, from a clinical 
perspective, improvement is not likely to occur and cannot be 
realistically expected in the future.  He therefore 
recommended that the veteran be considered disabled and 
individually unemployable.  The diagnosis was PTSD, chronic 
and severe, and the GAF score assigned was 43.  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

In an undated VA psychiatric evaluation submitted by the 
veteran, a VA physician noted that the veteran's considerable 
anger would doom any therapeutic efforts, and that such anger 
renders the veteran unemployable.  

In the Board's view, the evidence cited above is entirely 
consistent with total occupational and social impairment due 
to PTSD.  Therefore, it is the Board's conclusion that a 100 
percent disability rating for PTSD is in order.

As the veteran's notice of disagreement was timely with 
respect to the April 2006 rating decision, which granted 
service connection for PTSD, the Board believes that the 
provisions of Fenderson, set out above, are for application.  
In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably during the period on appeal, 
from March 15, 2005, to the present.  As noted above, medical 
opinions from February 2007 and November 2006 state that the 
veteran is unemployable.  Prior to that, the evidence is 
somewhat mixed in terms of GAF scores.  However, the Board 
considers it significant that the November 2006 opinion 
indicates that the veteran's social and industrial impairment 
had been present in the past and would likely continue 
throughout the veteran's lifetime.  This indicates that the 
condition would not be expected to have been significantly 
less severe in the short time interval between the filing of 
the veteran's claim and the November 2006 opinion.  
Therefore, affording the veteran the benefit of the doubt 
with respect to fluctuating GAF scores, the Board finds that 
the 100 percent disability rating is warranted for the entire 
period on appeal.  

A TDIU rating contemplates that the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (2006).  Since the veteran 
is entitled to a 100 percent rating for his PTSD on a 
schedular basis; and, as the total rating has been made 
effective for the entire period encompassing the TDIU claim, 
the claim for a TDIU is rendered moot.  See Vettese, 7 Vet 
App. 31 ("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland, 6 Vet App. 
443.


ORDER

A 100 percent disability rating for PTSD is granted from the 
effective date of service connection, subject to the criteria 
applicable to the payment of monetary benefits.

The issue of entitlement to a TDIU is dismissed.


REMAND

As discussed at the June 2007 hearing, the veteran is seeking 
service connection for squamous cell carcinoma of the head 
and neck on alternative bases.  He contends that he was 
exposed to radiation in service, while performing duties as 
an X-ray technician.  He also contends that he was exposed to 
chemicals during the performance of those same duties.  While 
the RO adjudicated the claim on the basis of claimed 
radiation exposure, the RO has not developed or adjudicated 
the claim on the basis of chemical exposure.  

The veteran has submitted several statements by fellow 
service personnel and others attesting to their knowledge of 
the veteran's duties involving developing X-ray films, and 
attesting to his exposure to chemicals.  Moreover, in an 
October 2006 letter, Lawrence R. Vidrine, M.D., stated that 
he was assigned to the veteran's unit as a surgeon and knew 
of the veteran's duties involving developing X-ray films, and 
his exposure to developer chemicals in a confined, poorly 
ventilated work space.  However, Dr. Vidrine did not provide 
a nexus opinion, and there appears to be no other nexus 
opinion of record with respect to chemical exposure.  

VA has a duty to provide an examination or obtain an opinion 
if the evidence of record contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and establishes that the 
veteran suffered an injury or disease in service; indicates 
that the claimed disability or symptoms may be associated 
with the established injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2006); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the veteran clearly has a current disability.  
There is also significant evidence supporting his claim that 
he was exposed to X-ray developer chemicals during service.  
Therefore, the Board believes that a nexus opinion is 
necessary to resolve this issue.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
squamous cell carcinoma.  The claims 
folders must be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service, to include his exposure 
to X-ray developer chemicals.  The 
examiner should provide the rationale for 
all opinions provided.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


